UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MUHAMMAD AHMAD ABDALLAH        :
AL ANSI, et al.,               :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 08-1923 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                  ORDER

      A Status Conference was held in this case on June 2, 2010 for

Petitioner Al-Ansi, part of which was closed to the public due to

the discussion of classified information. Upon consideration of the

representations of the parties, and the entire record herein, it is

hereby

      ORDERED, that the Government shall file a certification with

the Court on or before September 30, 2010, stating that it has

completed its review of all reasonably available information and

disclosed all exculpatory evidence pursuant to the Case Management

Order and subsequent discovery Orders; and it is further

      ORDERED, that Motions for Judgment on the Record shall be

submitted by October 28, 2010. The Oppositions are due by November

24,   2010.   Petitioner   may   include   any   additional   exculpatory

materials not listed in the Traverse in the briefings without

amending the Traverse; and it is further
     ORDERED,   that   a   Pretrial   Conference   will   take   place   in

Chambers on December 2, 2010, at 4:00 p.m. In advance of that

Conference, by November 24, 2010 at 5:00 p.m., parties shall submit

their statements of the main issues in dispute; and it is further

     ORDERED, that by December 1, 2010, parties shall submit their

exhibit lists and exhibits. Parties should file with the Court a

numbered list of Joint Exhibits, along with a bound and tabbed copy

of those exhibits. They will be referred to as JE #__. This set of

exhibits should include evidence that both parties expect will be

referenced at the Merits Hearing.

     In addition to this universe of key exhibits, each party shall

submit a numbered list of those documents that will or might be

referenced at the Hearing, along with a bound and tabbed copy of

the documents. The Government’s exhibits will be referred to as GE

#__, and Petitioner’s as PE #__. Should parties need to add

exhibits after the Pre-Trial Conference, they must be submitted as

part of the GE or PE universe, and not as a supplement to the Joint

Exhibits.

     The parties are on notice that any evidence that has not been

identified in the above exhibit books on or before December 1,

2010, may be excluded from consideration by the Court. The two

exceptions to the December 1, 2010 deadline shall be 1) documents

offered solely for the rebuttal of arguments made at the Merits

Hearing that could not reasonably have been anticipated, and 2)




                                  -2-
exculpatory    information,     as   to    which   the     Government   has   a

continuing obligation to disclose to Petitioner; and it is further

     ORDERED, that by November 8, 2010, Petitioner’s counsel shall

file a praecipe indicating whether or not the Petitioner wishes to

listen to the unclassified portions of the Merits Hearing, and

whether Petitioner will or will not testify at the Hearing; and it

is further

     ORDERED, that a Merits Hearing will be held December 6-10 and

13-17, 2010.1; and it is further

     ORDERED, that the Merits Hearing shall proceed as follows:

     (1)     The   parties   shall   begin    with    unclassified      opening

statements, with the Government presenting its unclassified opening

statement first. The parties shall confer prior to the first day of

the Hearing to determine whether there are any disagreements as to

what information may be considered unclassified, and to resolve the

same. If Petitioner chooses to listen to the unclassified opening

statements, Petitioner shall be responsible for translators and the

Government     shall   be    responsible     for     all   other   logistical

arrangements. Following the unclassified opening statements, the

parties shall present classified opening statements, with the

Government presenting its classified opening statement first.

     (2) The Court shall require an issue-by-issue evidentiary

presentation. Accordingly, the Government shall make a presentation


     1
          Counsel was advised at the Status Conference to also set
aside January 4-7 and 10-14, 2011, as an alternative schedule for
the Merits Hearing.

                                     -3-
on a contested issue relevant to Petitioner’s detention. Petitioner

shall then respond to the Government’s presentation through a

presentation of evidence and argument. Finally, the Government may

respond to Petitioner’s presentation in rebuttal. The Court expects

that counsel for Petitioner and the Government will use electronic

presentation devices to present their documentary evidence to the

Court.     The    parties   should   contact   John   Cramer,   Office   of

Information Technology, to discuss equipment available to the

parties.

     (3) The parties shall present classified closing statements.

The Government shall present its closing argument first, followed

by Petitioner.       The Government shall be allowed a brief rebuttal

closing argument.



                                            /s/
June 2, 2010                               Gladys Kessler
                                           United States District Judge

Copies to:       Attorneys of Record via ECF




                                     -4-